     Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 1 of 13 PAGEID #: 39

                                                                                                EXHIBIT A-1




                                                               . ~-\ C
                                            1:- J   \\J \L\_.\ P,.,, ,0    o "l"
                                            ,-, • • r.: ,,s cour- ,
                                        coMM~~
                                         GR[t.N'-
                                                      ~6~1i '< ' O'rl\0
                                                      V


              IN THE COMMON PLEAS COURT OF GREENE COUNTY, OHIO
                              GENERAL DIVISION

PROBITY ENTERPRISES, INC.                                                 CASE NO.   i Oll ~ C V O l 5   l

                                                                                              J croG-E\._ .
4031 Colonel Glenn Hwy,
Beavercreek, OH 45431

                                                                          COMPLAINT FOR klJJ:iG' /\        6.·.
                                                                                                                --           •'i ~


               Plaintiff,                                                                             A ' "   , ,... .,..,
                                                                                                                                     '\
                                                                          DAMAGES AND INJUNCTIVE
V.                                                                        RELIEF

LEGION LOGISTICS, LLC.                                                    JURY TRIAL REQUESTED
600 Meijer Drive, Suite 304,
Florence, KY 41042

               Defendant.



               Plaintiff Probity Enterprises, Inc. ("Probity") brings this Complaint against

Defendant Legion Logistics LLC ("Legion"), and states and alleges the following:

                            PARTIES, JURISDICTION, AND VENUE

               1.      Probity is an Ohio corporation that maintains its principal place of

business at 4031 Colonel Glenn Hwy, Beavercreek, OH 45431.

               2.      Legion is a Kentucky limited liability company that maintains its principal

place of business at 600 Meijer Drive, Suite 304, Florence, KY 41042

               3.     Jurisdiction in this Court is proper under Ohio Rev. Code §2305.01. This

action arises under the laws of the State of Ohio, and the parties' TNS Network Provider
       Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 2 of 13 PAGEID #: 40

                                                                                                       EXHIBIT A-1

    Agreement 1 ("TNS Network Provider Agreement" or "Agreement") provides for the application

    of Ohio law. TNS Network Provider Agreement,             ,r 10.   Legion regularly engages in business in

    Ohio and the harm sustained by Probity from Legion's conduct was incurred in Ohio. All claims

    arise from a common set of facts and circumstances.

                   4.       Venue for this action is proper pursuant to Ohio R. Civ. P. 3(C)(3).

    Legion conducted the activity that gives rise to Probity's claims for relief in Greene County.

                                           PROBITY'S BUSINESS

                   5.      Probity is a global supply chain company that provides transportation

 logistics services. Probity developed a patent pending transportation process, the Transportation

Network Solution (the "TNS Service").

                   6.      The TNS Service utilizes transportation service providers, sh&, trucking

and logistics companies, which are individuals and entities that have a contract with Probity to

provide transportation services to the TNS Network.

                  7.       A TNS Network Provider is a truckload transportation services provider

that entered into TNS Network Provider Agreements with Probity to become an authorized TNS

service transportation provider for TNS Shippers. TNS Shippers contract with Probity to utilize

the TNS service.

                  8.       The overall TNS Network is the group ofTNS Network Providers that

contract with Probity and are authorized to provide truckload transportation services to TNS

Shippers.




1
  A redacted version of the TNS Network Provider Agreement is attached as Exhibit A. Concurrently with the filing
of this Complaint, Probity is filing a Motion to File under Seal, which if granted will allow Probity to file an un-
redacted version of the TNS Network Provider Agreement under seal with the Court.




                                                         2
    Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 3 of 13 PAGEID #: 41

                                                                                        EXHIBIT A-1
                 9.      The TNS Service or TNS Program is a logistics service that utilizes

 Probity's patent pending process that enables a Shipper to set their own rates and tender

 shipments from their own transportation management systems. The TNS has many similarities

 of Priceline but is tailored for the transportation industry.

                 10.    The TNS is a patent pending innovative and proprietary process that

 allows a TNS Shipper to select and modify transportation rates for truckload services utilizing

 the TNS Benchmark Rate Tables based on various criteria and tender a request for truckload

transportation services to the TNS Network. TNS Shippers contract directly with Probity for use

of the TNS according to the parameters of the TNS Service Guide.

                11.     After a TNS Shipper tenders a request for transportation services, the TNS

Network will accept or reject the TNS Shipper's request based on the cost and service

requirements of each truckload transportation service request.

                12.     When a TNS Shipper's request is accepted, Probity aggregates the data to

provide the TNS Shipper a "Management Report," which contains the ship date, deliver date,

origin, destination, and other relevant transportation details per the TNS Shipper's requirements.

                          PROBITY'S AGREEMENT WITH LEGION

                13.     Legion is a logistics services provider that executed a TNS Network

Provider Agreement with Probity on September 3, 2016, and agreed to provide trucking and

logistics services as a TNS Network Provider.

               14.     The TNS Network Provider Agreement provides that Legion and Probity

will provide logistics services upon the terms and conditions set forth in the Agreement. TNS

Network Provider Agreement,      ,r 1.




                                                   3
     Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 4 of 13 PAGEID #: 42

                                                                                              EXHIBIT A-1

                  15.         Under the terms of the TNS Network Provider Agreement, Probity is

 solely responsible for marketing the TNS Service to customers and managing the relationships

 with TNS Shippers.

                  16.         Legion agreed to be the primary TNS Network Provider for the United

 States, Mexico, and Canada. Id., ,r 2(c).

                  17.        Probity is also responsible for working with TNS Shippers to define

 system processes for the issuance of truckload transportation service requests through the TNS

 Program. Id.,   ,r 2(b ).
                  18.        The TNS Network Provider Agreement states that Legion will receive

 truckload transportation tender requests, electronically or manually, from TNS Shippers and

either accept or reject the requested services. Id., ,r 2(d) and (g).

                 19.         Under the terms of the TNS Network Provider Agreement, Legion is

solely responsible for the allocation of accepted truckload transportation service requests to

Legion's contracted carriers in order to carry-out the requested transportation per the TNS

Shipper's cost and service requirements. Id., ,r 2(h).

                 20.         Probity and Legion agreed not to disclose to any person or entity any

Confidential Information, which includes the procedures, practices, dealings, or other

information concerning the business, finance, transaction or affairs of the other that is disclosed

attendant to the TNS Network Provider Agreement or which constitutes a trade secret under

applicable law, including any verbal or written information or other documentation.

                 21.         The TNS Network Provider Agreement provides that Confidential

Information includes, among other things, information concerning rates, charges, origins,

destinations, products and sales or marketing information. Id.,      ,r 7.   Confidential Information




                                                      4
        Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 5 of 13 PAGEID #: 43

                                                                                                       EXHIBIT A-1

    includes all information pertaining to the patent pending TNS process, TNS Benchmark Rate

    Table and TNS Network Provider information.

                   22.      The term of the TNS Network Provider Agreement was (36) thirty-six

    months from the date of the execution of the Agreement. Id., ,r 3.

                   23.      Probity and Legion executed a TNS Network Provider Agreement

    Addendum (the "TNS Network Provider Agreement Addendum") on April 26, 2017. The TNS

    Network Provider Agreement Addendum extended the term of the initial September 3, 2017,

    Agreement through December 31, 2021. TNS Network Provider Agreement Addendum, ,r 1.

             LEGION IMPROPERLY BACK SOLICITS PROBITY'S CUSTOMERS
                    AND BREACHES THE PARTIES' AGREEMENTS

                   24.      On January 23, 2018, Probity entered into a contract (the "Customer 1

    Contract") with Customer 12 to provide Probity's TNS Service to Customer 1. Accordingly,

    Customer 1 became a customer of Probity's TNS Service, also known as a TNS Shipper. The

    total TNS Revenue opportunity with Customer 1 was $15 million annually.

                  25.      On June 6, 2018, Probity entered into a contract (the "Customer 2

Contract") with Customer 2 to provide Probity's TNS Service to Customer 2. Accordingly,

Customer 2 became a customer of Probity's TNS Service, also known as a TNS Shipper. The

total TNS Revenue opportunity with Customer 2 was $17 million annually.

                  26.      Legion knew that Customer 1 and Customer 2 contracted with Probity for

its TNS Service and were TNS Shippers. Legion had seen the executed contracts with Customer

1 and Customer 2.


2
 The identities of Probity's customers are confidential and constitute trade secrets under Ohio Rev. Code§
1333.6l(D). Concurrently with the filing of this Complaint, Probity is filing a Motion to File under Seal, which if
granted will allow Probity to file, marked as Exhibit B, a document listing the identity of Customer 1 and Customer
2 under seal with the Court.




                                                         5
    Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 6 of 13 PAGEID #: 44

                                                                                        EXHIBIT A-1

                27.       In November 2018, Customer 1 issued its 2019 Request for Proposals

 ("RFP") for truckload transportation services. Customer 1's RFP was sent mistakenly to Legion,

 rather than to Probity. For more than a month, Legion failed to disclose to Probity that it

 possessed the Customer 1's 2019 RFP that should have gone to Probity.

                28.       Instead of notifying Probity of Customer 1's 2019 RFP and allowing

 Probity to continue to manage the relationship with Customer 1 as Legion agreed it would in

 accordance with the terms of the TNS Network Provider Agreements, Legion used the

 confidential information from Probity's existing contractual agreement with Customer 1, TNS

 rates, TNS profit margins and TNS process Rules Engine software and Benchmark Rate Table to

directly submit a bid to Customer 1.

               29.     On December 28, 2018, Customer 1 notified Probity that Customer 1 did

not select Legion's bid, which Legion submitted in response to Customer 1's 2019 RFP.

               30.     On December 28, 2018, Probity learned for the first time that Legion

improperly "back solicited" Probity's business opportunity with Customer 1 by submitting a bid

to Customer 1 directly.

               31 .    Had Probity been made aware of the business opportunity with Customer

1, Probity would have leveraged its existing contract with Customer 1 and Probity's other TNS

Network Providers to win Customer 1's business responsive to the 2019 RFP .

               32.     Legion's conduct precluded Probity from obtaining $10 million in

contractual truckload opportunities from Customer 1 in 2019.

              33.     Legion's flagrant breach of its contractual obligations required Probity to

terminate the Agreements with Legion which left Probity without the services of its primary TNS

Network Provider.




                                                 6
     Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 7 of 13 PAGEID #: 45

                                                                                           EXHIBIT A-1

                   34.   Legion's actions -- breach of the TNS Network Provider Agreement,

 caused Probity to delay the performance of its contract with Customer 2 while Probity recruited

 and contracted with a new primary TNS Network Provider.

                  35.    Legion's actions caused Probity to incur additional and unnecessary

 expenses and to lose significant business opportunities with Customer 2 during the peak holiday

 retail season.

  LEGION FAILS TO PROVIDE REQUIRED DOCUMENTATION TO PROBITY AND
           CONTINUES TO BREACH THE PARTIES' AGREEMENTS

                  36.    The TNS Network Provider Agreement provides that Legion is to issue to

Probity all necessary documentation that identifies acceptance of a truckload transportation

service request by Legion, including the original bill oflading or shipping order, delivery receipt

and Legion's invoice and that Legion is to issue Management Reports to Probity for each TNS

Shipper. Id., ,r 2(n) and (o).

                  37.    The TNS Network Provider Agreement provides that Legion is to pay its

contract carrier and issue an invoice for this service directly to Probity and that Probity is

responsible for processing the invoices issued from Legion to Probity and subsequently issuing

an invoice to the TNS Shipper. Id., ,r 2(i) and (k).

                  38.    Probity and Legion agreed to an allocation of net revenues. Id. , ,r 4(a).

                  39.    In October 2018, Probity requested a report that detailed the profit per

shipment that is necessary for performance of the revenue allocation provision of the TNS

Network Provider Agreement. Id., ,r,r 2(i), 4(a). Legion provided Probity a report on October 5,

2018, that showed an average margin of shipment billings that they had handled through October

5, 2018. Legion recognized that the net margin was significantly below the target gross margin

for the handling of Probity's TNS shipments.



                                                   7
     Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 8 of 13 PAGEID #: 46

                                                                                           EXHIBIT A-1

                 40.        Probity requested from Legion on multiple occasions that they provide the

 actual back-up documentation of carrier cost information (M-, Copy of the Carrier Invoice),

 which Legion is required to provide under paragraph 2(i) of the TNS Network Provider

 Agreement. Legion would not provide Probity the requested documentation that would validate

 the actual carrier cost incurred on each shipment. Probity notified Legion that they would no

 longer pay any invoices until they provided the carrier cost documentation.

                 41.        Legion continues to withhold the requested documentation as of the date

 of filing of this Complaint.

                                      FIRST CAUSE OF ACTION
                                         (Breach of Contract)

                 42.        Probity incorporates by reference the allegations of paragraphs 1 through

41 as if fully set forth.

                43 .        The TNS Network Provider Agreement and TNS Network Provider

Agreement Addendum (collectively, the "Agreements") are valid and enforceable contracts

between Probity and Legion.

                44.         Legion agreed to provide logistics services upon the terms and conditions

of the Agreements entered into with Probity.

                45.         Under the TNS Network Provider Agreement, while Legion agreed to be

the primary TNS Network Provider, Legion agreed that Probity would maintain the sole

responsibility for marketing the TNS Program and managing the relationships with all TNS

Shippers, and for working with TNS Shippers to issue truckload transportation service requests

through the TNS Program to the TNS Network. TNS Network Provider Agreement, ,r 2(a), (b),

and (c).




                                                     8
     Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 9 of 13 PAGEID #: 47

                                                                                        EXHIBIT A-1

                 46.     Legion improperly "back solicited" Probity's business opportunity with

 Customer 1 and failed to allow Probity to maintain the sole responsibility for marketing the TNS

 Program and managing the relationships with all TNS Shippers. Probity went through an

 extensive process to become an approved vendor for Customer 1 that included the set-up of

 Probity in their Enterprise Management System (SAP). Legion fully understood that their

 involvement with Customer 1 was as a contracted TNS Network Provider of Probity

                 47.     Under the TNS Network Provider Agreement, Legion agreed to not

 disclose to any person or entity any Confidential Information, which includes the procedures,

practices, dealings, or other information concerning the business, finance, transaction or affairs

of the other that is disclosed attendant to the TNS Network Provider Agreement or which

constitutes a trade secret under applicable law, including any verbal or written information or

other documentation.

                48.     Legion used the confidential information from Probity's patent pending

TNS process and Probity' s TNS contract with Customer 1 to directly submit a bid to Customer 1

in violation of the TNS Network Provider Agreement. Probity had shared with Legion concerns

over their ability to provide service to Customer 1. Legion was losing over $225,000 in spot

quote freight opportunities from Customer 1 on a monthly basis and not meeting Probity' s TNS

benchmarks for profitability.

                49.     Under the TNS Network Provider Agreement, Legion is to issue to Probity

all necessary documentation that identifies acceptance of a truckload transportation service

request by Legion, which includes the original bill oflading or shipping order, delivery receipt

and Legion's invoice and that Legion is to issue Management Reports to Probity for each TNS

Shipper. Id., ,r 2(n) and (o).




                                                 9
    Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 10 of 13 PAGEID #: 48

                                                                                             EXHIBIT A-1

                 50.         Legion has withheld and continues to withhold back-up documentation of

 carrier cost information, which Legion is required to provide under paragraph 2(i) of the TNS

 Network Provider Agreement.

                 51.        Legion materially breached the terms of the Agreements that Legion

 entered into with Probity

                 52.        Legion's breaches of the Agreements caused Probity to sustain damages.

                                    SECOND CAUSE OF ACTION
                                 (Tortious Interference with a Contract)

                 53.        Probity incorporates by reference the allegations of paragraphs 1 through

52 as if fully set forth.

                 54.        Legion tortiously interfered with Probity's contractual relationship with

Customer 1.

                55.         Legion had knowledge of Probity's contract with Customer 1 to provide

the TNS Service.

                56.         Rather than honoring its contractual obligation to provide logistics

services under the terms of the Agreements as the primary TNS Network Provider in support of

Probity's contract with Customer 1, Legion interfered with Probity's business opportunity with

Customer 1 by failing to disclose the Customer 1 2019 RFP.

                57.         Legion directly submitted a bid to Customer 1.

                58.     As a direct and proximate result of Legion's submitting a bid, Probity was

unable to bid on the 2019 RFP and its relationship with Customer 1 was damaged. Among other

things, Probity was unable to obtain the volume of additional work for Customer 1 in 2019 that it

had been discussing with Customer 1.




                                                     10
    Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 11 of 13 PAGEID #: 49

                                                                                              EXHIBIT A-1

                    59.      Legion interfered with Probity's contract with Customer 1 and precluded

 Probity from obtaining $10 million in contractual truckload opportunities from Customer 1 in

 2019.

                   60.       Legion lacks justification or privilege for its conduct.

                                      THIRD CAUSE OF ACTION
                                    (Misappropriation of Trade Secrets)

                   61.       Probity incorporates by reference the allegations of paragraphs 1 through

 60 as if fully set forth.

                   62.       Legion misappropriated trade secrets and confidential information from

Probity in violation of the Agreements and the Ohio Uniform Trade Secrets Act, Ohio Rev. Code

§§ 13 33.61, et seq.

                   63.       Legion's misappropriation caused Probity to sustain damages.

                   64.       Legion had access to the confidential, proprietary, and trade secret

information of Probity, which is protected under the Ohio Uniform Trade Secrets Act, Ohio Rev.

Code§§ 1333.61, et seq.

                   65.       The methods and processes for truckload transportation service sales

through the TNS Rules Engine software program, Probity's Benchmark Rate Table, technical

knowledge of the pending patent and product development, among other things, constitute trade

secrets within the meaning of Ohio Rev. Code§ 1333.61(D).

                   66.    Probity took steps reasonable under the circumstances to maintain the

secrecy of its confidential, proprietary, and trade secret information. TNS Network Provider

Agreement,   iF.
                 67.      Upon information and belief, contrary to the terms of the TNS Network

Provider Agreement, Legion misappropriated trade secrets and confidential information from



                                                      11
   Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 12 of 13 PAGEID #: 50

                                                                                            EXHIBIT A-1

Probity, and Legion utilized such information in an attempt to usurp Probity's business

opportunity with Customer 1.

                68.     Upon information and belief, Legion willfully and maliciously

misappropriated Probity's trade secrets.

                69.     As a direct and proximate result of Legion's breach of the Agreements and

the Ohio Uniform Trade Secrets Act,§ 1333.61, et seq., Probity suffered damages, including but

not limited to lost profits, relating to the use of its confidential, proprietary, and trade secret

information.

                                      PRAYER FOR RELIEF


                WHEREFORE, Probity prays for judgment in its favor and against Legion on all

Causes of Action as follows:


                1.      Enter judgment against Legion and in favor of Probity on all causes of

                        action;


               2.       Permanently enjoin Legion from using, disclosing, or publishing any trade

                        secrets of Probity;


               3.      Award to Probity damages and lost profits in such amount as proven in

                       this action;


               4.      Award to Probity its attorneys' fees pursuant to Ohio Rev. Code

                       § 1333.64;


               5.      Award to Probity punitive damages;




                                                   12
    Case: 3:19-cv-00085-WHR Doc #: 2 Filed: 03/26/19 Page: 13 of 13 PAGEID #: 51

                                                                                       EXHIBIT A-1

             6.      Award to Probity interest and costs; and


             7.      Award to Probity such further relief as this Court deems just and proper.



                                                    Respectfully submitted,




                                                    D. Jeffre/Ireland (0010443)
                                                    Brian D. Wright (0075359)
                                                    FARUKI IRELAND COX RHINEHART &
                                                    DUSINGPLL
                                                    110 North Main Street
                                                    Suite 1600
                                                    Dayton, OH 45402
                                                    Telephone: (937) 227-3700
                                                    Telecopier: (937) 227-3717
                                                    Email: djireland@ficlaw.com

                                                    Attorney for Plaintiff
                                                    Probity Enterpises, Inc.

                                      JURY DEMAND

             Plaintiff demands trial by jury on all claims and defenses so triable in this action.


                                                     'J? ~/I ;?,~-1        ~   7!:--v
                                                                               ~.,,~
                                                                                          t)o'?fJf"/

                                                    D . .feifrey Ireland         '

1328208.1




                                               13
